Citation Nr: 1410367	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for liver disease, to include hepatitis B.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and schizophrenia.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 14, 1986, to June 25, 1986.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2006, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.  

In a decision in February 2007, the Board reopened and denied the Veteran's claims of service connection for liver disease, to include hepatitis B and for a psychiatric disorder, to include depression.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in October 2008, the Court vacated that part of the Board's decision denying service connection for liver disease and for a psychiatric disorder.  

In April 2009, August 2010, May 2012 and June 2013, the Board remanded the case for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.








FINDINGS OF FACT

1.  Liver disease, to include hepatitis B, did not pre-exist service; did not have its onset in service and has not been etiologically linked to service or any incident therein.  

2.  A psychiatric disorder, to include depression and schizophrenia, did not pre-exist service; did not have its onset in service and has not been etiologically linked to service, any incident therein; and is not a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for liver disease, to include hepatitis B, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a psychiatric disorder, to include depression and schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 86 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice by letters dated in July 2003 and June 2006.  The Veteran was notified of the type of evidence needed to substantiate the claims of service connection for liver disease, to include hepatitis B, and for a psychiatric disorder, to include depression and schizophrenia, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The VCAA notice in June 2006, included the provisions for the effective date of a claim and for the degree of disability assignable.


As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

As for the timing of the VCAA notice, although the RO did not provide the Veteran with notice prior to the initial decision, any error as to the timing of the notice provided was cured by the RO's subsequent readjudication of the claims presented through its preparation and mailing of supplemental statements of the case in June 2010, March 2012, March 2013, and October 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  A transcript of the Veteran's testimony at his August 2006 hearing is also of record.  

The Veteran was afforded VA examinations in September 2009 and in February 2012 with respect to his claim for liver disease, to include hepatitis B, but the Board determined that the examinations were inadequate.  Another VA opinion was obtained in August 2013.  The August 2013 opinion provided by the VA physician was comprehensive and thoroughly addressed the Veteran's report of the onset of his hepatitis B symptoms and diagnosis, as well as the course of his disease.  As the VA physician providing the August 2013 opinion reviewed the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion reached in the opinion, the VA opinion is adequate to decide the claim.  


See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As the August 2013 VA physician's medical opinion corrected the previous inadequacie, the Board concludes that there is no further action to be undertaken with respect to examinations in order to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

The Veteran was not afforded a VA examination on the claim of service connection for a psychiatric disorder, to include depression and schizophrenia, because the record does not establish that the claimed disability is due to an injury, disease, or event in service and the record does not show that the claimed disability may be associated with an established event, injury, or disease in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing the circumstances under 38 C.F.R. § 3.159 when a VA examination is required).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (peacetime).  




Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including psychosis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is presumed to be in sound condition when entering military service except for conditions noted on the entrance examination.  To rebut this presumption of soundness, VA must establish clear and unmistakable evidence that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  

This presumption attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).   


In addition to the above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 





When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Liver Disease, to Include Hepatitis B

Facts

The Veteran's pre-induction medical history report dated in September 1985, and induction medical history report dated in April 1986, show that he denied having had jaundice or hepatitis.  He further denied any significant medical history.  The accompanying pre-enlistment medical examination report, dated in September 1985 and the enlistment medical examination report, dated in April 1986, show that clinical evaluations of the abdomen and viscera were normal.  The April 1986 medical examination report further noted that the Veteran had tattoos on his left forearm and right deltoid.  Both the September 1985 and April 1986 show serology tests were non-reactive.  The April 1986 medical examination report also shows that an ELISA test was negative.  

The service treatment records show the Veteran complained of a sore throat in late May 1986, diagnosed as an upper respiratory infection.  In June 1986, he complained of flu symptoms and was assessed with a viral syndrome.  Several days later, he complained of low back pain with no evidence of trauma and was assessed with myalgias.  Later in June 1986, the Veteran complained of vomiting for 2 days with slight epigastric pain.  He did not have a fever and the assessment was probable gastritis. In June 1986, a routine serologic test was non-reactive.  At the time of his discharge, the Veteran signed a report indicating that there had been no significant change since the date of his last examination.  






After service, private medical records show the Veteran was hospitalized with complaints of abdominal pain in July 1988.  At that time he gave a history of having been diagnosed with hepatitis B two years before on a routine chemistry panel.  He was asymptomatic, denied fever, chills or sweats and he had no jaundice or peptic ulcer disease.  The discharge diagnoses included alcoholic pancreatitis and a history of hepatitis.  In August 1988, history included hepatitis B in 1976.  In September 1988, hepatitis in 1986 when donating plasma was noted.  In August 1989, lab results were positive for hepatitis B surface antigen.  

In November 1990, the Veteran was positive for hepatitis B antigen in July 1986 and again in March 1989.  The assessment was hepatitis B carrier with no complaints of active hepatitis by serial enzymes.  

In March 1997, the Veteran stated that he was tested for liver ailments prior to entering the military and that there were no signs of a disease until after his discharge.  He stated that he was not treated for liver disease in service and believed that it went undetected because he had it shortly after his discharge from service.  He further stated that his liver disease was detected at a local plasma center.  

In letters in March 2004, June 2006, March 2009, March 2012 and March 2013, the Veteran asserted that his liver disease had its onset prior to service and was aggravated by his service.  In March 2004, the Veteran stated that he spoke of his liver disease from "Day One" and he explained to doctors during his training.  He stated that he was diagnosed with liver disease in early 1986, prior to his military service.  The Veteran states that hepatitis B was detected prior to his service in 1985 when his was donating blood.  In June 2006, the Veteran suggests that liver disease "started" in the Navy.  

In August 2006, the Veteran testified that he had hepatitis B long before his service.  He testified that he was not asked about liver disease in service and was not tested for it.  



The Veteran stated that he contracted hepatitis B through sexual contact and testified that he had been told by private physicians that he had hepatitis B before he entered service.  

In September 2009, the VA physician noted the Veteran's conflicting statements regarding the onset of hepatitis B and the initial documentation of hepatitis B in 1988.  The physician stated that there was no medical evidence connecting the post-service diagnosis to service.  The VA examiner stated that whether the flu-like symptoms in service were consistent with liver disease was a matter of speculation and that other symptoms in service were not specific symptoms for hepatitis.  The physician noted that the incubation period for hepatitis B ranged from 30 to 180 days.  

On VA examination in February 2012, the VA examiner stated that treatment for an upper respiratory infection and later stomach flu were not evidence to suggest active hepatitis or recurrence of an active phase of hepatitis.  

In August 2013, a VA physician expressed the opinion that the Veteran's complaints in service in May and in June 1986 were less likely than not manifestations of hepatitis B.  The VA examiner stated that an acute infection with hepatitis B did not present with nasal congestion and cough or a sore throat.  Manifestations of hepatitis B would have included a high fever with jaundice or would be asymptomatic.  The VA physician stated that a throat culture in June 1986, along with a normal urinary analysis precluded a diagnosis of acute hepatitis B, and that the back complaints were also consistent with a common back strain and not manifestations of hepatitis B.  

The VA physician further stated that it was impossible to tell from the information when the Veteran's infection was acquired and the incubation period would be irrelevant.  He noted that there was no medical evidence to support the notion that the Veteran's hepatitis B pre-existed service or to corroborate that hepatitis pre-existed service.   


The VA physician stated that it was clear that the Veteran's service did not aggravate the disease beyond its natural expected progression, as an ultrasound after service showed a normal liver and liver function tests, so that the progression clearly began after service.  The VA physician further stated that the Veteran's liver injury was also due to alcoholism and pancreatitis after service.  

The VA physician then expressed the opinion that it was more likely than not that the Veteran had hepatitis B prior to service by his statements, but that none of his symptoms recorded in the service treatment records were suggestive of hepatitis B considering general medical principles.  The VA physician stated that hepatitis B was unrelated to service, pre-existed service, and was not aggravated by service.  

Analysis 

The Veteran contends that his liver disease, diagnosed as hepatitis B, pre-existed service and was aggravated by such service.  Alternatively, he argues that his hepatitis B had its onset in service and was undetected until after his discharge.  

As the Veteran denied liver disease or jaundice in his medical history reports dated in September 1985 and April 1986, and liver disease was not noted at service entrance, the presumption of soundness at service entrance attaches.  

Although the Veteran asserts that his hepatitis B pre-existed service, private treatment records as early as 1988 note the onset of hepatitis B in 1986, and the VA physician in August 2013 stated that it was more likely than not that the Veteran's hepatitis B pre-existed service, the presumption of soundness is not rebutted.  In the August 2013 report, the VA examiner found no medical evidence corroborating the Veteran's statements that hepatitis B pre-existed service.  Further, the Veteran has submitted conflicting statements since 1997, some averring that hepatitis-B was diagnosed prior to service and others that it was diagnosed after service.  




Although a Veteran's report of a pre-service disability alone may rebut the pre-existence prong of the presumption of soundness, the inconsistencies in the Veteran's statements render his statements as to the onset of hepatitis not credible. See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012) (holding that in the absence of a contention that the appellant never made statements attributed to him in which he reported a pre-service disability, the statements alone may rebut the preexistence prong of the presumption of soundness); see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the appellant's own admissions of a pre-service disability).  Likewise, although there is competent evidence in support of the Veteran's contentions, the evidence is does not show, by clear and unmistakable evidence that liver disease, to include hepatitis B existed prior to service.  

As the presumption of soundness is not rebutted, service connection on the basis of aggravation of a pre-existing liver disease is not warranted.  The claim must be considered on the basis of service incurrence.  

On the basis of the service treatment records alone, liver disease, to include hepatitis B, was not affirmatively shown to have had its onset during service.  Although the Veteran was treated for an upper respiratory infection, a viral syndrome and myalgias during his brief period of service, hepatitis B was not affirmatively shown to have been present during service.  In August 2013, the VA examiner stated that symptoms in service were not manifestations of hepatitis, and were consistent with the assessments in the service treatment records.  For these reasons, service connection for liver disease, to include hepatitis B, under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

Although service connection for liver disease is not established under 38 C.F.R. § 3.303(a), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that a disability was incurred in service.  38 C.F.R. § 3.303(d).


The Veteran is competent to describe his symptoms in service, as well as when he was told he had hepatitis B, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as a lay person is also competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The presence of liver disease, including hepatitis B, is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of liver disease falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose liver disease, to include hepatitis B.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 







As liver disease, including hepatitis, is not capable of lay observation, that is, a simple medical condition to the extent the Veteran's lay evidence is offered as proof of the presence of hepatitis since service or an opinion on a causal relationship between the claimed disability and service, the so-called "nexus" requirement, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As for symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence from a medical professional and there is no evidence of record that the claimed disability is attributable to an injury, disease, or event in service or otherwise related to an injury, disease, or event in service.  The private treatment records, while noting the onset of the Veteran's hepatitis in 1986, do not specifically identify the one-month period the Veteran was in service.  And the Veteran's statements regarding when hepatitis B was diagnosed are inconsistent and have no probative value.  Therefore, the treatment records that relied on evidence that is not credible has no probative value. 

The opinion of the VA physician in August 2013 constitutes competent and persuasive medical evidence that opposes rather than supports the claim.  Although, the physician could not be certain whether hepatitis B pre-existed service, the VA examiner stated that there was no evidence of any symptoms in service that could be manifestations of hepatitis, whether it pre-existed service or not.  And there is no medical evidence to the contrary.  

As the preponderance of the evidence is against the claim for service connection for liver disease, to include hepatitis B, there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b). 






Psychiatric Disorder, to Include Depression and Schizophrenia

Facts

The Veteran's pre-induction medical history report dated in September 1985, and induction medical history report dated in April 1986, show he denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  He further denied having ever been treated for a mental condition.  The accompanying pre-enlistment medical examination report, dated in September 1985 and the enlistment medical examination report, dated in April 1986, show that clinical psychiatric evaluations were normal.  

Service treatment records show no complaints, findings, treatment or diagnoses associated with any psychiatric disorder.

After service, the Veteran underwent a private psychiatric assessment in October 1990.  At that time, he gave a history of having anxiety attacks since age 8 or 9 years old.  He further described a lifelong history of poor adjustment, behavioral problems and poor achievement.  The diagnoses were panic disorder without agoraphobia and to rule out attention deficit disorder.  

In April 1999, the Veteran was hospitalized with complaints of auditory hallucinations and suicidal ideation.  He indicated that he first sought psychiatric treatment approximately 10 years before.  The diagnosis was chronic, paranoid schizophrenia with acute exacerbation.  Later private medical records show ongoing treatment for depression and schizoaffective disorder.  

Analysis

The Veteran asserts that his psychiatric disorder, diagnosed as depression, schizophrenia, panic disorder and schizoaffective disorder, pre-existed service and was aggravated by such service.  


Alternatively, the Veteran argues that his psychiatric disorder is either the proximate result of his hepatitis B or is aggravated by liver disease.  

As the Veteran denied any psychiatric problems or treatment in his medical history reports dated in September 1985 and April 1986, and a psychiatric disorder was not noted at service entrance, the presumption of soundness at service entrance attaches.  

Although the Veteran asserts that his psychiatric disorder pre-existed service, and a private treatment record dated in October 1990 notes his history of the onset of anxiety attacks when he was 8 or 9 years old, the presumption of soundness is not rebutted.  The Veteran has submitted conflicting statements since 1997, some averring that his psychiatric disorder had its onset prior to service and others that it had its onset after service.  Therefore, the statements are not credible as to the presence of a psychiatric disorder prior to service. 

Further, the history of childhood anxiety is not competent evidence of an actual psychiatric disorder prior to service and the Veteran it not competent, as a lay person to diagnose a psychiatric disorder, as it falls outside the realm of common knowledge of a lay person.  38 C.F.R. § 3.3159; Jandreau, at 1377.  Thus, it cannot be shown, by clear and unmistakable evidence that a psychiatric disorder, to include depression and schizophrenia, existed prior to service.  

As the presumption of soundness is not rebutted, service connection on the basis of aggravation of a pre-existing psychiatric disorder is not warranted.  The claim must be considered on the basis of service incurrence.  

On the basis of the service treatment records alone, a psychiatric disorder, to include depression and schizophrenia, was not affirmatively shown to have had its onset during service as there were no complaints, findings, treatment, or diagnosis of a psychiatric disorder at any time during his service.  


For these reasons, service connection for a psychiatric disorder, to include depression and schizophrenia, under 38 U.S.C.A. § 1110 and § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

Because the Veteran had less than 90 days of service, presumptive service connection for a psychosis as a chronic disease manifested to a degree of 10 percent or more within one year from the date of separation from service does not apply.  38 C.F.R. § 3.307(a).  

Likewise, as service connection has been denied for liver disease, to include hepatitis B, a claim for service connection for a psychiatric disorder as secondary to liver disease is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veteran is competent to describe his symptoms in service, as well as his symptoms following service, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

As a psychiatric disorder is not capable of lay observation, that is, a simple medical condition, under Jandreau or by case law, to the extent the Veteran's lay evidence is offered as proof of the presence of a psychiatric disorder since service or an opinion on a causal relationship between the claimed disability and service, the so-called "nexus" requirement, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.  



As for symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence from a medical professional and there is no evidence of record that the claimed disability is attributable to an injury, disease, or event in service or otherwise related to an injury, disease, or event in service.  The private treatment records, while showing treatment for diagnosed psychiatric disorder since 1990 and noting his history of childhood anxiety attacks, do not etiologically link his psychiatric disorder to his service or any event therein.  There is no competent evidence of record that etiologically links he diagnosed psychiatric disorder to service.  

As the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include depression and schizophrenia, there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for liver disease, to include hepatitis B, is denied.  

Service connection for a psychiatric disorder, to include depression and schizophrenia, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


